DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 and 12-17 in the reply filed on 06/29/2021 is acknowledged.
The Examiner notes that Applicant has submitted claims that are not numbered in accordance with the originally filed claims dated 01/05/2021. In lieu of sending a letter of non-compliance the Examiner has taken the following actions: 
Applicant’s election without traverse to examine Group I method claims is acknowledged. However, owing to the lack of consistent numbering between the claims filed on 01/05/2021 and 07/12/2021, Applicant’s election of Group I, methods, is applied to the newly filed claims. For example, claim 11 in the claims dated 01/05/2021 was drawn to “An application of the method…according to claim1…” Claim 11 in the claims dated 07/12/2021 is drawn to “The method for site-specific mutagenesis according to claim 5.” Thus, Applicant has elected claims 1-16. 
Applicant is advised that subsequent failure to maintain the original numbering of claims consistent with 37 CFR 1.126 may result in a notice of non-compliance. 


Claim Status

	Claims 17-20 are withdrawn from consideration. 
	Claims 1-16 are examined in the following Office action. 

Sequence Rules Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR1.821(a)(1) and (a)(2).  Such sequences are present at least in Figure 6. However, this application fails to comply with the requirements of 37 CFR 1.821 through 1.825 because the sequences are not followed by a sequence identifier (e.g. SEQ ID NO:1).  
Applicants are given the same response time regarding this failure to comply as that set forth to respond to this office action to correct the deficiency. Failure to comply with these requirements may result in ABANDONMENT of the application under 37 CFR 1.821(g).  
Applicants are reminded that it is required that sequence identifier be amended into the specification at each sequence, and that, when a sequence is presented in a drawing regardless of the format or the manner of presentation of that sequence in the drawing, the sequence must still be included in  the Sequence Listing  and the sequence identifier must be used, either in the drawing or in the Brief Description of the Drawings in the specification. 


Claim Objections
Agrobacterium tumefaciens.” It is suggested Applicant amend the claim to recite ---by Agrobacterium tumefaciens…--- to be grammatically correct. 

Claims 2-16 recite “by using a CRISPR/Cas9 system according to claim…” The claim is objected to because the usage of the article “a” would appear to imply that there are more than one CRISPR/Cas9 systems recited in claim 1. However, claim 1 does not appear to recite multiple CRISPR/Cas9 systems. Thus, the usage of the article is confusing as to what is intended by the subsequent dependent claims, even though each dependent claim starts with “The method”. The Examiner suggests amending the dependent claims to recite ---by using the CRISPR/Cas9 system according to claim…---

	Claim 4 recites “SEQ ID NO.1.” It is suggested that Applicant recite ---SEQ ID NO: 1---. 

Claim 5 recites “wherein the backbone vector of the binary expression vector.” To be proper, the Examiner suggests amending claim 5 to recite ---wherein the backbone of the binary expression vector…” Claim 5 recites “sgRNAsequence” and “aDNA”. Please insert a space between these recitations. Claim 5 also lacks an article between the earlier steps of the method and the final step of the method. Claims 8-14 similarly omit an article.
	Claims 8-14 recite “calf alkaline phosphase CIP”. The Examiner suggests amending the claim to recite ---phosphatase--- and ---(CIP)---. 
	


	Claim 16 recites “mediumare” and “Medicagosativa.” Claim 16 also recites “bacterials.” Please include spaces and amend “bacterials” to ---bacteria---. 
	
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “designing a CRISPR/Cas9-based target site for a target gene in the Medicago sativa…” This recitation is indefinite because it is unclear where the target gene is located (i.e. a target gene in the Medicago sativa would appear to imply a location, such as the nuclear genome). This recitation is further indefinite because it is unclear how a target site is designed. The ordinary artisan would have understood that a CRISPR/Cas9 target site is merely a site that is endogenous to the nuclear genome of Medicago sativa, for example. It is unclear what 
Claim 1 also recites “Transforming the Medicago sativa by the Agrobacterium tumefaciens.” What is being transformed in the Medicago sativa? Is it the leaves? Roots? The usage of “the” prior to “Medicago sativa” implies that some noun must follow but no noun is present. Given the omission of this noun, the metes and bounds of the claimed invention cannot be determined. 
All dependent claims are included in this rejection. 

Claim 2 is directed to “Medicago sativa materials” and “local varieties, bred varieties, and introduced varieties.” What is considered a local variety? Local to what? What is intended by a bred variety? Is the hand of man required for the step of breeding? If a plant reproduces is that not a bred variety? What is an introduced variety? Introduced to what? There is a lack of antecedent basis for “the Medicago sativa materials.” Which materials are being referred to? Plants? Leaves? Derived “materials?”

	Claim 3 is directed to a target gene, wherein the target gene comprises “any biologically functional genes or DNA sequences in the Medicago sativa genome.” The usage of “target gene” in combination with any “DNA sequences” is indefinite because the word “gene” is narrower than the phrase “DNA sequences.” Does the target have to be a gene or does it not? 



	Claim 15 recites “the sequencing primer.” There is no antecedent basis to any sequencing primer in claim 6. Thus, it is unclear what sequencing primer is being referred to. 

	Claim 16 recites “wherein, the Medicago sativa is transformed by…” The claim is indefinite because it appears that Applicant has omitted a noun (e.g. genome or callus). Thus, the metes and bounds of the claimed invention cannot be determined as claimed. In the interests of compact prosecution the Examiner has interpreted the claim as wherein, the Medicago sativa genome is transformed by 
Claim 16 is replete with the usage of the word “preferably.” It is unclear whether each instance of preferably is required by the claim or is not required by the claim. Thus, the metes and bounds of the invention cannot be determined as claimed because it is unclear whether these are limitations required by the claim or merely exemplary. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (US 20150067922). 
	The claims are directed to a method for site specific mutagenesis of a bred Medicago sativa by CRISPR/Cas9 using a universal binary vector introduced by Agrobacterium tumefaciens, where the vector contains a guide sequence that targets a Medicago sativa gene. 
	Yang teaches a method of altering expression of a least one gene product using a CRISPR/Cas9 system comprising a guideRNA. See claim 1. Yang also teaches that the plant cell is transformed using Agrobacterium. See claim 19. Yang also teaches that their vector can be used to transform alfalfa and other dicots. Thus, the vector generated by Yang is a universal binary vector. See paragraph 0101. Yang also teaches that sequences can be targeted by ligating the target sequences into a digested plasmid vector and then subsequently used for plant transformation. See paragraph 0119. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20150067922) in view of Kim et al (JIPB, 2016, 58(8): 705-712), Meng et al (Plant Cell Reports, 2017, 36: 371-374), and GenBank KX388151 (published online 31 July 2017).
	The claim is directed to the method of claim 1, wherein the backbone vector is from pCambia1300, contains an RB and LB, an expression frame comprising 35S promoter operably linked to the coding region of Hpt and the CaMV poly A terminator sequence, an expression frame comprising the 2x CaMV 35S promoter sequence operably linked to the coding region of Cas9 and the Nos terminator sequence, an sgRNA expression frame comprising a MtU6 promoter from Medicago truncatula and a DNA sequence for expressing the sgRNA. The claims are also directed to SEQ ID NOs: 2 and 3. 
	Yang teaches a method of altering expression of a least one gene product using a CRISPR/Cas9 system comprising a guideRNA. See claim 1. Yang also teaches that the plant cell is transformed using Agrobacterium. See claim 19. Yang also teaches that their vector can be used to transform alfalfa and other dicots. Thus, the vector generated by Yang is a universal binary vector. See paragraph 0101. Yang also teaches that sequences can be targeted by ligating the target sequences into a digested plasmid vector and then subsequently used for plant transformation. See paragraph 0119.
	Yang does not expressly teach the backbone from pCambia1300, an RB and LB, , an expression frame comprising 35S promoter operably linked to the coding region of Hpt and the Medicago truncatula and a DNA sequence for expressing the sgRNA. Yang does not teach SEQ ID NOs: 2 and 3. 
	Kim teaches their CRISPR/Cas9 vector for plant transformation using Agrobacterium-mediated T-DNA transformation, wherein the vector comprises a guide sequence that binds to the reverse complement of a target locus. Kim teaches that their vector allows for ligation of a guide RNA into the vector comprising SpCas9. Kim teaches that their vector system is useful for model and non-model plants. See abstract. 
	Kim additionally teaches the 35S promoter, the Hpt coding region, as well as a U6 promoter operably linked to a DNA sequence for expressing the sgRNA. 
	Meng teaches the MtU6 promoter operably linked to a nucleotide sequence encoding the sgRNA. See Figure 1. Meng discloses MtU6 primers that were used to isolate the MtU6 promoter. See Supplementary Table S2. The primers were disclosed as follows: 
MtU6-F1
gcttaggccttctagaATCCAACATTTCACTTGAGTTAACT
MtU6-R1
AAACCCTGCTGTTCGTCTAG

	
	It is noted that the capitalized letters in MtU6-F1 correspond to the 5’ end of the instant SEQ ID NO: 2 and the MtU6-R1 represent the complement of 3’ end of the instant SEQ ID NO: 2. Thus, utilizing the primers disclosed by Meng for the purposes of obtaining an MtU6 promoter in a CRISPR/Cas9 vector is prima facie obvious in view of Meng. By obtaining a Medicago truncatula plant and using the primers of Meng, the ordinary artisan would have had a reasonable expectation of success arriving at the instantly claimed SEQ ID NO: 2, especially absent evidence to the contrary or any unexpected result. 

	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to modify the GenBank vector to comprise the MtU6 promoter of Meng. One of ordinary skill in the art would have been motivated to make such a modification because Meng teaches that usage of a Medicago U6 promoter would promote efficient expression of a guide RNA in Medicago truncatula. Furthermore, the specific constitutes of a vector are mere design choice, especially when the GenBank vector comprises all of the claimed elements. One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed vector using standard molecular cloning techniques taught by the combination of Kim, Yang, and Meng.  
	With respect to SEQ ID NO: 3, GenBank teaches a sequence having 100% identity to the instant SEQ ID NO: 3 and is disclosed as an RNA scaffold. See alignment below. 

Claims 8-10 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (US 20150067922) in view of Kim et al (JIPB, 2016, 58(8): 705-712), Meng et al (Plant Cell Reports, 2017, 36: 371-374), and GenBank KX388151 (published online 31 July 2017) as applied to claims 1-3 and 5-7 above, and further in view of Tsuge et al (US 20170009243), AddGene Protocols (2017, published online at addgene.org/protocols verified using wayback machine), Yadav et al (US 20030167533), and Edwards et al (US 6881828).
The claims are directed to the method, wherein the expression vector is constructed by a pair of oligonucleotide primers between 18 and 24 bps according to the target site and having the following structure: 5’-TTTGN16-23-3’ and 3’-CN16-23CAAA-5’; 
	Digesting the binary expression vector MsCRISPR/Cas9 with AarI restriction
endonuclease; dephosphorylating with calf alkaline phosphatase CIP and then separating by
electrophoresis in 0.8-1.2% of agarose gel, purifying the linear vector from gel;
Ligating the complementary double-stranded DNA fragment with cohesive ends after annealing and dephosphorylation to the purified MsCRISPR/Cas9 linear vector by using a
T4 DNA ligase in a water-bath pot at 16°C for 10-16 h;
 Transforming Escherichia coli DHS5a competent cells with the ligated products by heat shock, coating on a LB plate medium containing 50 mg/L of kanamycin, and cultivating in an incubator at 37°C for 12-16 h;
 Selecting single colonies and cultivating them in 1.5 mL LB liquid medium containing 50 mg/L of kanamycin, and culturing in a shaker at 37°C for 12-16 h;
 Sequencing the vector of monoclonal bacterials by using a sequencing primer
MtU6-T-F (SEQ ID NO: 4), selecting proper monoclonal bacterials and cultivating them in 50-100 mL LB liquid medium containing 50 mg/L of kanamycin, culturing in a shaker at 37°C for 12-16 h, and extracting the vectors.
	Meng teaches that the MtU6 promoter ends with TTT.  
	Tusge teaches that the AarI restriction enzyme cuts the following sequences: 5′-CACCTGC(N)4/-3 and 5′-/(N)8 GCAGGTG-3′. See paragraph 0108. 
	The AddGene protocols teach digesting with a restriction endonuclease, dephosphorylating with calf alkaline phosphatase (CIP) and separating by gel electrophoresis 
	Yadav teaches the instant SEQ ID NO: 4. See alignment below. It is noted that this sequence is part of the polylinker which is used for molecular cloning. 
	Edwards teaches the use of a sequencing primer to confirm an intact recombinant construct. See Example 3. 
	At the time the invention was effectively filed, it would have been obvious and within the scope of one of ordinary skill in the art to construct the expression vector using primers to generate a guide RNA, the AarI restriction endonuclease, using CIP, purifying by gel electrophoresis, ligating the primer into the linear vector, transforming competent cells, and selecting colonies for subsequent sequencing using SEQ ID NO: 4. One of ordinary skill in the art would have been motivated to create an AarI containing vector because Kim expressly teaches such vector and states that they chose the AarI restriction site because it can cut a 4 and 8 bp outside from the binding sequence and generate a non-palindromic overhang of any sequence. Kim also teaches that they added these restriction sites between the U6 promoter and sgRNA scaffold to place a guide sequence precisely after the 3’ end of the U6 promoter and before the 5’ end of sgRNA scaffold. Furthermore, given the knowledge afforded to the ordinary artisan regarding the AarI restriction site, the fact that the MtU6 promoter ends with TTT, and the fact 
	One of ordinary skill in the art would have had a reasonable expectation of success arriving at the instantly claimed invention using standard molecular cloning techniques. In fact, the combination of Kim, Tsuge, and AddGene teaches the basic technique that the ordinary artisan would have used to properly insert a guide RNA into an expression vector comprising Cas9 and a guide RNA scaffold.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 17257617 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar methods with overlapping steps.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
	No claim is allowed. 
	The prior art fails to teach or reasonably suggest the specific method of claim 16. The prior art also fails to teach or reasonably suggest the vector set forth in SEQ ID NO: 1. The closest prior art appears to be GenBank KX388151. However, KX388151 comprises differences in at least the 2xCaMV35S promoter relative to SEQ ID NO: 1 as well as the CaMV35S promoter regulating hptII. See alignment below. 

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	

Sequence Information
OCUS       KX388151               14640 bp    DNA     circular SYN 31-JUL-2017
DEFINITION  Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9, complete sequence.
ACCESSION   KX388151
VERSION     KX388151.1
KEYWORDS    .
SOURCE      Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9
  ORGANISM  Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9
            other sequences; artificial sequences; vectors.
REFERENCE   1  (bases 1 to 14640)
  AUTHORS   Zhang,R., Zhang,S.Y., Chiu,C.C., Hsu,T.C., Yang,H.L., Lin,S.C. and
            Wang,W.
  TITLE     The improvements of protoplast isolation and genome editing for
            multiple crops by using CRISPR-Cas one step cloning system
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 14640)
  AUTHORS   Zhang,R., Zhang,S.Y., Chiu,C.C., Hsu,T.C., Yang,H.L., Lin,S.C. and
            Wang,W.
  TITLE     Direct Submission
  JOURNAL   Submitted (13-JUN-2016) Max-Planck Junior Scientist Group on
            Evolutionary Genomics, Kunming Institute of Zoology, CAS, No. 32 in
            east of Jiao-chang street, Kunming, Yunnan 650223, China
COMMENT     ##Assembly-Data-START##
            Sequencing Technology :: Sanger dideoxy sequencing
            ##Assembly-Data-END##
FEATURES             Location/Qualifiers
     source          1..14640
                     /organism="Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9"
                     /mol_type="other DNA"
                     /db_xref="taxon:2020282"
     misc_feature    complement(368..14379)
                     /note="pVS1 partitioning protein"
     misc_feature    1668..1992
                     /note="T-DNA right border"
     regulatory      complement(2070..2353)
                     /regulatory_class="terminator"
                     /note="Nos terminator"
     gene            complement(2360..6631)
                     /gene="hCas9"
     CDS             complement(2360..6631)
                     /gene="hCas9"
                     /codon_start=1
                     /transl_table=11
                     /product="FLAG-NLS-hCas9"
                     /protein_id="ASL04590.1"
                     /translation="MDYKDHDGDYKDHDIDYKDDDDKMAPKKKRKVGIHGVPAADKKY
                     SIGLDIGTNSVGWAVITDEYKVPSKKFKVLGNTDRHSIKKNLIGALLFDSGETAEATR
                     LKRTARRRYTRRKNRICYLQEIFSNEMAKVDDSFFHRLEESFLVEEDKKHERHPIFGN
                     IVDEVAYHEKYPTIYHLRKKLVDSTDKADLRLIYLALAHMIKFRGHFLIEGDLNPDNS
                     DVDKLFIQLVQTYNQLFEENPINASGVDAKAILSARLSKSRRLENLIAQLPGEKKNGL
                     FGNLIALSLGLTPNFKSNFDLAEDAKLQLSKDTYDDDLDNLLAQIGDQYADLFLAAKN
                     LSDAILLSDILRVNTEITKAPLSASMIKRYDEHHQDLTLLKALVRQQLPEKYKEIFFD
                     QSKNGYAGYIDGGASQEEFYKFIKPILEKMDGTEELLVKLNREDLLRKQRTFDNGSIP
                     HQIHLGELHAILRRQEDFYPFLKDNREKIEKILTFRIPYYVGPLARGNSRFAWMTRKS
                     EETITPWNFEEVVDKGASAQSFIERMTNFDKNLPNEKVLPKHSLLYEYFTVYNELTKV
                     KYVTEGMRKPAFLSGEQKKAIVDLLFKTNRKVTVKQLKEDYFKKIECFDSVEISGVED
                     RFNASLGTYHDLLKIIKDKDFLDNEENEDILEDIVLTLTLFEDREMIEERLKTYAHLF
                     DDKVMKQLKRRRYTGWGRLSRKLINGIRDKQSGKTILDFLKSDGFANRNFMQLIHDDS
                     LTFKEDIQKAQVSGQGDSLHEHIANLAGSPAIKKGILQTVKVVDELVKVMGRHKPENI

                     NGRDMYVDQELDINRLSDYDVDHIVPQSFLKDDSIDNKVLTRSDKNRGKSDNVPSEEV
                     VKKMKNYWRQLLNAKLITQRKFDNLTKAERGGLSELDKAGFIKRQLVETRQITKHVAQ
                     ILDSRMNTKYDENDKLIREVKVITLKSKLVSDFRKDFQFYKVREINNYHHAHDAYLNA
                     VVGTALIKKYPKLESEFVYGDYKVYDVRKMIAKSEQEIGKATAKYFFYSNIMNFFKTE
                     ITLANGEIRKRPLIETNGETGEIVWDKGRDFATVRKVLSMPQVNIVKKTEVQTGGFSK
                     ESILPKRNSDKLIARKKDWDPKKYGGFDSPTVAYSVLVVAKVEKGKSKKLKSVKELLG
                     ITIMERSSFEKNPIDFLEAKGYKEVKKDLIIKLPKYSLFELENGRKRMLASAGELQKG
                     NELALPSKYVNFLYLASHYEKLKGSPEDNEQKQLFVEQHKHYLDEIIEQISEFSKRVI
                     LADANLDKVLSAYNKHRDKPIREQAENIIHLFTLTNLGAPAAFKYFDTTIDRKRYTST
                     KEVLDATLIHQSITGLYETRIDLSQLGGDKRPAATKKAGQAKKKK"
     regulatory      complement(6633..7518)
                     /regulatory_class="promoter"
                     /note="2xCaMV35S promoter"
     misc_feature    complement(7543..7623)
                     /note="gRNA scaffold"
     regulatory      complement(7624..8169)
                     /regulatory_class="promoter"
                     /note="OsU6 promoter"
     regulatory      8205..8559
                     /regulatory_class="promoter"
                     /note="CaMV35S promoter"
     gene            8712..9737
                     /gene="hptII"
     CDS             8712..9737
                     /gene="hptII"
                     /codon_start=1
                     /transl_table=11
                     /product="hygromycin phosphotransferase II"
                     /protein_id="ASL04591.1"
                     /translation="MKKPELTATSVEKFLIEKFDSVSDLMQLSEGEESRAFSFDVGGR
                     GYVLRVNSCADGFYKDRYVYRHFASAALPIPEVLDIGEFSESLTYCISRRSQGVTLQD
                     LPETELPAVLQPVAEAMDAIA AADLSQTSGFGPFGPQGIGQYTTWRDFICAIA DPHVY
                     HWQTVMDDTVSASVAQALDELMLWAEDCPEVRHLVHADFGSNNVLTDNGRITAVIDWS
                     EAMFGDSQYEVANIFFWRPWLACMEQQTRYFERRHPELAGSPRLRAYMLRIGLDQLYQ
                     SLVDGNFDDAAWAQGRCDAIVRSGAGTVGRTQIARRSAAVWTDGCVEVLADSGNRRPS
                     TRPRAKK"
     regulatory      9778..9952
                     /regulatory_class="terminator"
                     /note="CaMV poly(A) signal"
     misc_feature    10030..10054
                     /note="T-DNA left border"
     CDS             10479..11273
                     /note="kanamycin resistance gene"
                     /codon_start=1
                     /transl_table=11
                     /product="aminoglycoside phosphotransferase"
                     /protein_id="ASL04592.1"
                     /translation="MAKMRISPELKKLIEKYRCVKDTEGMSPAKVYKLVGENENLYLK
                     MTDSRYKGTTYDVEREKDMMLWLEGKLPVPKVLHFERHDGWSNLLMSEADGVLCSEEY
                     EDEQSPEKIIELYAECIRLFHSIDISDCPYTNSLDSRLAELDYLLNNDLADVDCENWE
                     EDTPFKDPRELYDFLKTEKPEEELVFSHGDLGDSNIFVKDGKVSGFIDLGRSGRADKW
                     YDIAFCVRSIREDIGEEQYVELFFDLLGIKPDWEKIKYYILLDELF"
     misc_feature    complement(12877..13950)
                     /note="pVS1 partitioning protein"
ORIGIN      
        1 ttaaccagct ccaccaggtc ggcggtggcc catatgtcgt aagggcttgg ctgcaccgga
       61 atcagcacga agtcggctgc cttgatcgcg gacacagcca agtccgccgc ctggggcgct
      121 ccgtcgatca ctacgaagtc gcgccggccg atggccttca cgtcgcggtc aatcgtcggg
      181 cggtcgatgc cgacaacggt tagcggttga tcttcccgca cggccgccca atcgcgggca
      241 ctgccctggg gatcggaatc gactaacaga acatcggccc cggcgagttg cagggcgcgg
      301 gctagatggg ttgcgatggt cgtcttgcct gacccgcctt tctggttaag tacagcgata
      361 accttcatgc gttccccttg cgtatttgtt tatttactca tcgcatcata tacgcagcga

      481 tttcttcagc ggccaagctg gccggccagg ccgccagctt ggcatcagac aaaccggcca
      541 ggatttcatg cagccgcacg gttgagacgt gcgcgggcgg ctcgaacacg tacccggccg
      601 cgatcatctc cgcctcgatc tcttcggtaa tgaaaaacgg ttcgtcctgg ccgtcctggt
      661 gcggtttcat gcttgttcct cttggcgttc attctcggcg gccgccaggg cgtcggcctc
      721 ggtcaatgcg tcctcacgga aggcaccgcg ccgcctggcc tcggtgggcg tcacttcctc
      781 gctgcgctca agtgcgcggt acagggtcga gcgatgcacg ccaagcagtg cagccgcctc
      841 tttcacggtg cggccttcct ggtcgatcag ctcgcgggcg tgcgcgatct gtgccggggt
      901 gagggtaggg cgggggccaa acttcacgcc tcgggccttg gcggcctcgc gcccgctccg
      961 ggtgcggtcg atgattaggg aacgctcgaa ctcggcaatg ccggcgaaca cggtcaacac
     1021 catgcggccg gccggcgtgg tggtgtcggc ccacggctct gccaggctac gcaggcccgc
     1081 gccggcctcc tggatgcgct cggcaatgtc cagtaggtcg cgggtgctgc gggccaggcg
     1141 gtctagcctg gtcactgtca caacgtcgcc agggcgtagg tggtcaagca tcctggccag
     1201 ctccgggcgg tcgcgcctgg tgccggtgat cttctcggaa aacagcttgg tgcagccggc
     1261 cgcgtgcagt tcggcccgtt ggttggtcaa gtcctggtcg tcggtgctga cgcgggcata
     1321 gcccagcagg ccagcggcgg cgctcttgtt catggcgtaa tgtctccggt tctagtcgca
     1381 agtattctac tttatgcgac taaaacacgc gacaagaaaa cgccaggaaa agggcagggc
     1441 ggcagcctgt cgcgtaactt agacttgtgc gacatgtcgt tttcagaaga cggctgcact
     1501 gaacgtcaga agccgactgc actatagcag cggaggggtt ggatcaaagt actttgatcc
     1561 cgaggggaac cctgtggttg gcatgcacat acaaatggac gaacggataa accttttcac
     1621 gcccttttaa atatccgatt attctaataa acgctctttt ctcttaggtt tacccgccaa
     1681 tatatcctgt caaacactga tagtttaatt cccgatctag taacatagat gacaccgcgc
     1741 gcgataattt atcctagttt gcgcgctata ttttgttttc tatcgcgtat taaatgtata
     1801 attgcgggac tctaatcata aaaacccatc tcataaataa cgtcatgcat tacatgttaa
     1861 ttattacatg cttaacgtaa ttcaacagaa attatatgat aatcatcgca agaccggcaa
     1921 caggattcaa tcttaagaaa ctttattgcc aaatgtttga acgatcgggg aaattcgagc
     1981 tggtcacctg taattcacac gtggtggtgg tggtggtggc tagcgttaac actagtcaga
     2041 tctaccatgg tggactcctc ttagaattcc cgatctagta acatagatga caccgcgcgc
     2101 gataatttat cctagtttgc gcgctatatt ttgttttcta tcgcgtatta aatgtataat
     2161 tgcgggactc taatcataaa aacccatctc ataaataacg tcatgcatta catgttaatt
     2221 attacatgct taacgtaatt caacagaaat tatatgataa tcatcgcaag accggcaaca
     2281 ggattcaatc ttaagaaact ttattgccaa atgtttgaac gatcggggaa attcgagctc
     2341 tatcgatcaa tcaggatcct tactttttct tttttgcctg gccggccttt ttcgtggccg
     2401 ccggcctttt gtcgcctccc agctgagaca ggtcgatccg tgtctcgtac aggccggtga
     2461 tgctctggtg gatcagggtg gcgtccagca cctctttggt gctggtgtac ctcttccggt
     2521 cgatggtggt gtcaaagtac ttgaaggcgg caggggctcc cagattggtc agggtaaaca
     2581 ggtggatgat attctcggcc tgctctctga tgggcttatc ccggtgcttg ttgtaggcgg
     2641 acagcacttt gtccagatta gcgtcggcca ggatcactct cttggagaac tcgctgatct
     2701 gctcgatgat ctcgtccagg tagtgcttgt gctgttccac aaacagctgt ttctgctcat
     2761 tatcctcggg ggagcccttc agcttctcat agtggctggc caggtacagg aagttcacat
     2821 atttggaggg cagggccagt tcgtttccct tctgcagttc gccggcagag gccagcattc
     2881 tcttccggcc gttttccagc tcgaacaggg agtacttagg cagcttgatg atcaggtcct
     2941 ttttcacttc tttgtagccc ttggcttcca gaaagtcgat gggattcttc tcgaagctgc
     3001 ttctttccat gatggtgatc cccagcagct ctttcacact cttcagtttc ttggacttgc
     3061 ccttttccac tttggccacc accagcacag aataggccac ggtggggctg tcgaagccgc
     3121 cgtacttctt agggtcccag tccttctttc tggcgatcag cttatcgctg ttcctcttgg
     3181 gcaggataga ctctttgctg aagccgcctg tctgcacctc ggtctttttc acgatattca
     3241 cttggggcat gctcagcact ttccgcacgg tggcaaaatc ccggccctta tcccacacga
     3301 tctccccggt ttcgccgttt gtctcgatca gaggccgctt ccggatctcg ccgttggcca
     3361 gggtaatctc ggtcttgaaa aagttcatga tgttgctgta gaagaagtac ttggcggtag
     3421 ccttgccgat ttcctgctcg ctcttggcga tcatcttccg cacgtcgtac accttgtagt
     3481 cgccgtacac gaactcgctt tccagcttag ggtacttttt gatcagggcg gttcccacga
     3541 cggcgttcag gtaggcgtcg tgggcgtggt ggtagttgtt gatctcgcgc actttgtaaa
     3601 actggaaatc cttccggaaa tcggacacca gcttggactt cagggtgatc actttcactt
     3661 cccggatcag cttgtcattc tcgtcgtact tagtgttcat ccgggagtcc aggatctgtg
     3721 ccacgtgctt tgtgatctgc cgggtttcca ccagctgtct cttgatgaag ccggccttat
     3781 ccagttcgct caggccgcct ctctcggcct tggtcagatt gtcgaacttt ctctgggtaa
     3841 tcagcttggc gttcagcagc tgccgccagt agttcttcat cttcttcacg acctcttcgg
     3901 agggcacgtt gtcgctcttg ccccggttct tgtcgcttct ggtcagcacc ttgttgtcga
     3961 tggagtcgtc cttcagaaag ctctgaggca cgatatggtc cacatcgtag tcggacagcc
     4021 ggttgatgtc cagttcctgg tccacgtaca tatcccgccc attctgcagg tagtacaggt
     4081 acagcttctc gttctgcagc tgggtgtttt ccacggggtg ttctttcagg atctggctgc
     4141 ccagctcttt gatgccctct tcgatccgct tcattctctc gcggctgttc ttctgtccct

     4261 ccatcacttt cacgagctcg tccaccacct tcactgtctg caggatgccc ttcttaatgg
     4321 cggggctgcc ggccagattg gcaatgtgct cgtgcaggct atcgccctgg ccggacacct
     4381 gggctttctg gatgtcctct ttaaaggtca ggctgtcgtc gtggatcagc tgcatgaagt
     4441 ttctgttggc gaagccgtcg gacttcagga aatccaggat tgtcttgccg gactgcttgt
     4501 cccggatgcc gttgatcagc ttccggctca gcctgcccca gccggtgtat ctccgccgct
     4561 tcagctgctt catcactttg tcgtcgaaca ggtgggcata ggttttcagc cgttcctcga
     4621 tcatctctct gtcctcaaac agtgtcaggg tcagcacgat atcttccaga atgtcctcgt
     4681 tttcctcatt gtccaggaag tccttgtcct tgataatttt cagcagatcg tggtatgtgc
     4741 ccagggaggc gttgaaccga tcttccacgc cggagatttc cacggagtcg aagcactcga
     4801 ttttcttgaa gtagtcctct ttcagctgct tcacggtcac tttccggttg gtcttgaaca
     4861 gcaggtccac gatggccttt ttctgctcgc cgctcaggaa ggcgggcttt ctcattccct
     4921 cggtcacgta tttcactttg gtcagctcgt tatacacggt gaagtactcg tacagcaggc
     4981 tgtgcttggg cagcaccttc tcgttgggca ggttcttatc gaagttggtc atccgctcga
     5041 tgaagctctg ggcggaagcg cccttgtcca ccacttcctc gaagttccag ggggtgatgg
     5101 tttcctcgct ctttctggtc atccaggcga atctgctgtt tcccctggcc agagggccca
     5161 cgtagtaggg gatgcggaag gtcaggatct tctcgatctt ttcccggttg tccttcagga
     5221 atgggtaaaa atcttcctgc cgccgcagaa tggcgtgcag ctctcccagg tggatctggt
     5281 gggggatgct gccgttgtcg aaggtccgct gcttccgcag caggtcctct ctgttcagct
     5341 tcacgagcag ttcctcggtg ccgtccatct tttccaggat gggcttgatg aacttgtaga
     5401 actcttcctg gctggctccg ccgtcaatgt agccggcgta gccgttcttg ctctggtcga
     5461 agaaaatctc tttgtacttc tcaggcagct gctgccgcac gagagctttc agcagggtca
     5521 ggtcctggtg gtgctcgtcg tatctcttga tcatagaggc gctcaggggg gccttggtga
     5581 tctcggtgtt cactctcagg atgtcgctca gcaggatggc gtcggacagg ttcttggcgg
     5641 ccagaaacag gtcggcgtac tggtcgccga tctgggccag caggttgtcc aggtcgtcgt
     5701 cgtaggtgtc cttgctcagc tgcagtttgg catcctcggc caggtcgaag ttgctcttga
     5761 agttgggggt caggcccagg ctcagggcaa tcaggtttcc gaacaggcca ttcttcttct
     5821 cgccgggcag ctgggcgatc agattttcca gccgtctgct cttgctcagt ctggcagaca
     5881 ggatggcctt ggcgtccacg ccgctggcgt tgatggggtt ttcctcgaac agctggttgt
     5941 aggtctgcac cagctggatg aacagcttgt ccacgtcgct gttgtcgggg ttcaggtcgc
     6001 cctcgatcag gaagtggccc cggaacttga tcatgtgggc cagggccaga tagatcagcc
     6061 gcaggtcggc cttgtcggtg ctgtccacca gtttctttct caggtggtag atggtggggt
     6121 acttctcgtg gtaggccacc tcgtccacga tgttgccgaa gatggggtgc cgctcgtgct
     6181 tcttatcctc ttccaccagg aaggactctt ccagtctgtg gaagaagctg tcgtccacct
     6241 tggccatctc gttgctgaag atctcttgca gatagcagat ccggttcttc cgtctggtgt
     6301 atcttcttct ggcggttctc ttcagccggg tggcctcggc tgtttcgccg ctgtcgaaca
     6361 gcagggctcc gatcaggttc ttcttgatgc tgtgccggtc ggtgttgccc agcaccttga
     6421 atttcttgct gggcaccttg tactcgtcgg tgatcacggc ccagcccaca gagttggtgc
     6481 cgatgtccag gccgatgctg tacttcttgt cggctgctgg gactccgtgg ataccgacct
     6541 tccgcttctt ctttggggcc atcttatcgt catcgtcttt gtaatcaata tcatgatcct
     6601 tgtagtctcc gtcgtggtcc ttatagtcca tctcgagtat cgttcgtaaa tggtgaaaat
     6661 tttcagaaaa ttgcttttgc tttaaaagaa atgatttaaa ttgctgcaat agaagtagaa
     6721 tgcttgattg cttgagattc gtttgttttg tatatgttgt gttgaggtcg aggtcctctc
     6781 caaatgaaat gaacttcctt atatagagga agggtcttgc gaaggatagt gggattgtgc
     6841 gtcatccctt acgtcagtgg agatatcaca tcaatccact tgctttgaag acgtggttgg
     6901 aacgtcttct ttttccacga tgctcctcgt gggtgggggt ccatctttgg gaccactgtc
     6961 ggcagaggca tcttcaacga tggcctttcc tttatcgcaa tgatggcatt tgtaggagcc
     7021 accttccttt tccactatct tcacaataaa gtgacagata gctgggcaat ggaatccgag
     7081 gaggtttccg gatatcaccc tttgttgaaa agtctcaatt gccctttggt cttctgagac
     7141 tgtatctttg atatttttgg agtagacaag tgtgtcgtgc tccaccatgt tatcacatca
     7201 atccacttgc tttgaagacg tggttggaac gtcttctttt tccacgatgc tcctcgtggg
     7261 tgggggtcca tctttgggac cactgtcggc agaggcatct tgaacgatag cctttccttt
     7321 atcgcaatga tggcatttgt aggtgccacc ttccttttct actgtccttt tgatgaagtg
     7381 acagatagct gggcaatgga atccgaggag gtttcccgat attacccttt gttgaaaagt
     7441 ctcaatagcc ctttggtctt ctgagactgt atctttgata ttcttggagt agacgagagt
     7501 gtcgtgctcc accatgttgg gcccggcgcg ccaagcttaa aaaaaaagca ccgactcggt
     7561 gccacttttt caagttgata acggactagc cttattttaa cttgctattt ctagctctaa
     7621 aacgtgtgca ggtgttgtgt tcacctgcga gccaagctga ctacagcgcg cgggtttata
     7681 agctggttcc atcgtctttc ggtttccgat gtggtactaa acatcccccg caacgccacc
     7741 gcgcaaacca tcggatcccc atccaacgga ctaaagtggg tagcagcgcc acccgcgcgg
     7801 tacggcgcgc gtgggctgca ccttccgacg cagcccaaat caggatacgg cccattagta
     7861 tatattctcc tcctcccagc ccacatcaca tgcgtttcac actttcgcct gtaatcgctc
     7921 aagtagtcaa gtatgagctc tgtctgcacg aactgattgt cactagtgta ccatcaaact

     8041 gtttatgtgc ttgatcactt tgatcagcct tgcctccatc gtctgaaaca tgataagaag
     8101 acctttgtta cgaaagtgtg aaacgattct gttattcctt cggctatgcc gtaattcaac
     8161 tttcacaaaa agcttggctg caggtcgacg gtatcgataa gcttgcatgc ctgcaggtca
     8221 acatggtgga gcacgacaca cttgtctact ccaaaaatat caaagataca gtctcagaag
     8281 accaaagggc aattgagact tttcaacaaa gggtaatatc cggaaacctc ctcggattcc
     8341 attgcccagc tatctgtcac tttattgtga agatagtgga aaaggaaggt ggctcctaca
     8401 aatgccatca ttgcgataaa ggaaaggcca tcgttgaaga tgcctctgcc gacagtggtc
     8461 ccaaagatgg acccccaccc acgaggagca tcgtggaaaa agaagacgtt ccaaccacgt
     8521 cttcaaagca agtggattga tgtgatatct ccactgacgt aagggatgac gcacaatccc
     8581 actatccttc gcaagaccct tcctctatat aaggaagttc atttcatttg gagaggacac
     8641 gctgaaatca ccagtctctc tctacaaatc tatctctctc gagctttcgc agatccgggg
     8701 ggcaatgaga tatgaaaaag cctgaactca ccgcgacgtc tgtcgagaag tttctgatcg
     8761 aaaagttcga cagcgtctcc gacctgatgc agctctcgga gggcgaagaa tctcgtgctt
     8821 tcagcttcga tgtaggaggg cgtggatatg tcctgcgggt aaatagctgc gccgatggtt
     8881 tctacaaaga tcgttatgtt tatcggcact ttgcatcggc cgcgctcccg attccggaag
     8941 tgcttgacat tggggagttt agcgagagcc tgacctattg catctcccgc cgttcacagg
     9001 gtgtcacgtt gcaagacctg cctgaaaccg aactgcccgc tgttctacaa ccggtcgcgg
     9061 aggctatgga tgcgatcgct gcggccgatc ttagccagac gagcgggttc ggcccattcg
     9121 gaccgcaagg aatcggtcaa tacactacat ggcgtgattt catatgcgcg attgctgatc
     9181 cccatgtgta tcactggcaa actgtgatgg acgacaccgt cagtgcgtcc gtcgcgcagg
     9241 ctctcgatga gctgatgctt tgggccgagg actgccccga agtccggcac ctcgtgcacg
     9301 cggatttcgg ctccaacaat gtcctgacgg acaatggccg cataacagcg gtcattgact
     9361 ggagcgaggc gatgttcggg gattcccaat acgaggtcgc caacatcttc ttctggaggc
     9421 cgtggttggc ttgtatggag cagcagacgc gctacttcga gcggaggcat ccggagcttg
     9481 caggatcgcc acgactccgg gcgtatatgc tccgcattgg tcttgaccaa ctctatcaga
     9541 gcttggttga cggcaatttc gatgatgcag cttgggcgca gggtcgatgc gacgcaatcg
     9601 tccgatccgg agccgggact gtcgggcgta cacaaatcgc ccgcagaagc gcggccgtct
     9661 ggaccgatgg ctgtgtagaa gtactcgccg atagtggaaa ccgacgcccc agcactcgtc
     9721 cgagggcaaa gaaatagagt agatgccgac cgggatctgt cgatcgacaa gctcgagttt
     9781 ctccataata atgtgtgagt agttcccaga taagggaatt agggttccta tagggtttcg
     9841 ctcatgtgtt gagcatataa gaaaccttta gtatgtattt gtatttgtaa aatacttcta
     9901 tcaataaaat ttctaattcc taaaaccaaa atccagtact aaaatccaga tcccccgaat
     9961 taattcggcg ttaattcagt acattaaaaa cgtccgcaat gtgttattaa gttgtctaag
    10021 cgtcaatttg tttacaccac aatatatcct gccaccagcc agccaacagc tccccgaccg
    10081 gcagctcggc acaaaatcac cactcgatac aggcagccca tcagtccggg acggcgtcag
    10141 cgggagagcc gttgtaaggc ggcagacttt gctcatgtta ccgatgctat tcggaagaac
    10201 ggcaactaag ctgccgggtt tgaaacacgg atgatctcgc ggagggtagc atgttgattg
    10261 taacgatgac agagcgttgc tgcctgtgat caccgcggtt tcaaaatcgg ctccgtcgat
    10321 actatgttat acgccaactt tgaaaacaac tttgaaaaag ctgttttctg gtatttaagg
    10381 ttttagaatg caaggaacag tgaattggag ttcgtcttgt tataattagc ttcttggggt
    10441 atctttaaat actgtagaaa agaggaagga aataataaat ggctaaaatg agaatatcac
    10501 cggaattgaa aaaactgatc gaaaaatacc gctgcgtaaa agatacggaa ggaatgtctc
    10561 ctgctaaggt atataagctg gtgggagaaa atgaaaacct atatttaaaa atgacggaca
    10621 gccggtataa agggaccacc tatgatgtgg aacgggaaaa ggacatgatg ctatggctgg
    10681 aaggaaagct gcctgttcca aaggtcctgc actttgaacg gcatgatggc tggagcaatc
    10741 tgctcatgag tgaggccgat ggcgtccttt gctcggaaga gtatgaagat gaacaaagcc
    10801 ctgaaaagat tatcgagctg tatgcggagt gcatcaggct ctttcactcc atcgacatat
    10861 cggattgtcc ctatacgaat agcttagaca gccgcttagc cgaattggat tacttactga
    10921 ataacgatct ggccgatgtg gattgcgaaa actgggaaga agacactcca tttaaagatc
    10981 cgcgcgagct gtatgatttt ttaaagacgg aaaagcccga agaggaactt gtcttttccc
    11041 acggcgacct gggagacagc aacatctttg tgaaagatgg caaagtaagt ggctttattg
    11101 atcttgggag aagcggcagg gcggacaagt ggtatgacat tgccttctgc gtccggtcga
    11161 tcagggagga tatcggggaa gaacagtatg tcgagctatt ttttgactta ctggggatca
    11221 agcctgattg ggagaaaata aaatattata ttttactgga tgaattgttt tagtacctag
    11281 aatgcatgac caaaatccct taacgtgagt tttcgttcca ctgagcgtca gaccccgtag
    11341 aaaagatcaa aggatcttct tgagatcctt tttttctgcg cgtaatctgc tgcttgcaaa
    11401 caaaaaaacc accgctacca gcggtggttt gtttgccgga tcaagagcta ccaactcttt
    11461 ttccgaaggt aactggcttc agcagagcgc agataccaaa tactgtcctt ctagtgtagc
    11521 cgtagttagg ccaccacttc aagaactctg tagcaccgcc tacatacctc gctctgctaa
    11581 tcctgttacc agtggctgct gccagtggcg ataagtcgtg tcttaccggg ttggactcaa
    11641 gacgatagtt accggataag gcgcagcggt cgggctgaac ggggggttcg tgcacacagc
    11701 ccagcttgga gcgaacgacc tacaccgaac tgagatacct acagcgtgag ctatgagaaa

    11821 caggagagcg cacgagggag cttccagggg gaaacgcctg gtatctttat agtcctgtcg
    11881 ggtttcgcca cctctgactt gagcgtcgat ttttgtgatg ctcgtcaggg gggcggagcc
    11941 tatggaaaaa cgccagcaac gcggcctttt tacggttcct ggccttttgc tggccttttg
    12001 ctcacatgtt ctttcctgcg ttatcccctg attctgtgga taaccgtatt accgcctttg
    12061 agtgagctga taccgctcgc cgcagccgaa cgaccgagcg cagcgagtca gtgagcgagg
    12121 aagcggaact gcgcctgatg cggtattttc tccttacgca tctgtgcggt atttcacacc
    12181 gcatatggtg cactctcagt acaatctgct ctgatgccgc atagttaagc cagtatacac
    12241 tccgctatcg ctacgtgact gggtcatggc tgcgccccga cacccgccaa cacccgctga
    12301 cgcgccctga cgggcttgtc tgctcccggc atccgcttac agacaagctg tgaccgtctc
    12361 cgggagctgc atgtgtcaga ggttttcacc gtcatcaccg aaacgcgcga ggcagggtgc
    12421 cttgatgtgg gcgccggcgg tcgagtggcg acggcgcggc ttgtccgcgc cctggtagat
    12481 tgcctggccg taggccagcc attttgagcg gccagcggcc gcgataggcc gacgcgaagc
    12541 ggcggggcgt agggagcgca gcgaccgaag ggtaggcgct ttttgcagca cttcggctgt
    12601 gcgctggcca gacagttatg cacaggccag gcgggtttta agagttttaa taagttttaa
    12661 agagttttag gcggaaaaat cgcctttttt ctcttttata tcagtcactt acatgtgtga
    12721 ccggttccca atgtacggct ttgggttccc aatgtacggg ttccggttcc caatgtacgg
    12781 ctttgggttc ccaatgtacg tgctatccac aggaaagaga ccttttcgac ctttttcccc
    12841 tgctagggca atttgcccta gcatctgctc cgtacattag gaaccggcgg atgcttcgcc
    12901 ctcgatcagg ttgcggtagc gcatgactag gatcgggcca gcctgccccg cctcctcctt
    12961 caaatcgtac tccggcaggt catttgaccc gatcagcttg cgcacggtga aacagaactt
    13021 cttgaactct ccggcgctgc cactgcgttc gtagatcgtc ttgaacaacc atctggcttc
    13081 tgccttgcct gcggcgcggc gtgccaggcg gtagagaaaa cggccgatgc cgggatcgat
    13141 caaaaagtaa tcggggtgaa ccgtcagcac gtccgggttc ttgccttctg tgatctcgcg
    13201 gtacatccaa tcagctagct cgatctcgat gtactccggc cgcccggttt cgctctttac
    13261 gatcttgtag cggctaatca aggcttcacc ctcggatacc gtcaccaggc ggccgttctt
    13321 ggccttcttc gtacgctgca tggcaacgtg cgtggtgttt aaccgaatgc aggtttctac
    13381 caggtcgtct ttctgctttc cgccatcggc tcgccggcag aacttgagta cgtccgcaac
    13441 gtgtggacgg aacacgcggc cgggcttgtc tcccttccct tcccggtatc ggttcatgga
    13501 ttcggttaga tgggaaaccg ccatcagtac caggtcgtaa tcccacacac tggccatgcc
    13561 ggccggccct gcggaaacct ctacgtgccc gtctggaagc tcgtagcgga tcacctcgcc
    13621 agctcgtcgg tcacgcttcg acagacggaa aacggccacg tccatgatgc tgcgactatc
    13681 gcgggtgccc acgtcataga gcatcggaac gaaaaaatct ggttgctcgt cgcccttggg
    13741 cggcttccta atcgacggcg caccggctgc cggcggttgc cgggattctt tgcggattcg
    13801 atcagcggcc gcttgccacg attcaccggg gcgtgcttct gcctcgatgc gttgccgctg
    13861 ggcggcctgc gcggccttca acttctccac caggtcatca cccagcgccg cgccgatttg
    13921 taccgggccg gatggtttgc gaccgctcac gccgattcct cgggcttggg ggttccagtg
    13981 ccattgcagg gccggcaggc aacccagccg cttacgcctg gccaaccgcc cgttcctcca
    14041 cacatggggc attccacggc gtcggtgcct ggttgttctt gattttccat gccgcctcct
    14101 ttagccgcta aaattcatct actcatttat tcatttgctc atttactctg gtagctgcgc
    14161 gatgtattca gatagcagct cggtaatggt cttgccttgg cgtaccgcgt acatcttcag
    14221 cttggtgtga tcctccgccg gcaactgaaa gttgacccgc ttcatggctg gcgtgtctgc
    14281 caggctggcc aacgttgcag ccttgctgct gcgtgcgctc ggacggccgg cacttagcgt
    14341 gtttgtgctt ttgctcattt tctctttacc tcattaactc aaatgagttt tgatttaatt
    14401 tcagcggcca gcgcctggac ctcgcgggca gcgtcgccct cgggttctga ttcaagaacg
    14461 gttgtgccgg cggcggcagt gcctgggtag ctcacgcgct gcgtgatacg ggactcaaga
    14521 atgggcagct cgtacccggc cagcgcctcg gcaacctcac cgccgatgcg cgtgcctttg
    14581 atcgcccgcg acacgacaaa ggccgcttgt agccttccat ccgtgacctc aatgcgctgc



SEQ ID NO: 3 Alignment: 

Cloning vector pCAMBIA1300DM_OsU6_AarI_Cas9, complete sequence
Sequence ID: KX388151.1Length: 14640Number of Matches: 1
Range 1: 7539 to 7653GenBankGraphicsNext MatchPrevious Match
Score
Expect
Identities
Gaps
Strand

2e-51
115/115(100%)
0/115(0%)
Plus/Minus

Alignment statistics for match #1
Query  1     GGCTCGCAGGTGAACACAACACCTGCACACGTTTTAGAGCTAGAAATAGCAAGTTAAAAT  60             ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  7653  GGCTCGCAGGTGAACACAACACCTGCACACGTTTTAGAGCTAGAAATAGCAAGTTAAAAT  7594

Query  61    AAGGCTAGTCCGTTATCAACTTGAAAAAGTGGCACCGAGTCGGTGCttttttttt  115             |||||||||||||||||||||||||||||||||||||||||||||||||||||||Sbjct  7593  AAGGCTAGTCCGTTATCAACTTGAAAAAGTGGCACCGAGTCGGTGCTTTTTTTTT  7539